Title: From George Washington to Robert Jackson, 2 August 1755
From: Washington, George
To: Jackson, Robert



[Mount Vernon, 2 August 1755]
To Mr Robt Jackson—FredericksburghDr Sir

I must acknowledge you had great reason to be terrified with the first accts that was given of our unhappy defeat, and I must

own, I was not a little surprisd to find that Governour Innis was the means of alarming the Country with a report of that so extraordinary nature, without having any better confirmation of the truth, than the story of an affrighted Waggeners Story—Its true, we have been beaten—most shamefully beaten—by a handful of Men! who only intended to molest and disturb our March; Victory was their smallest expectation; but see the wondrous works of Providence! the uncertainty of Human things! We but a few moments before, believ’d our number’s almost equal to the Canadian Force, they only expected to annoy us: Yet, contrary to all expectation & human probability and even to the common course of things, we were totally defeated, sustain’d the loss of every thing; which they have got, are enrichen’d, by it and strengthned are accomodated by it them—this, as you observe, must be an affecting story to the Colony; and will, no doubt, license the tongues of People to censure those whom they think most blameably—which by the by, often falls very wrongfully. I join very heartily with you in believing that when this story comes to be related in future Annals, it will meet with ridicule or unbelief & indignation; for had I not been witness to the fact on that fatal Day, I shd scarce have given credit to it even now.
Whenever it suits you to come into Fairfax I hope you will make your home at Mount Vernon. Please to give my Compts to all enquiring Friends; and I assure you nothing coud have added greater more to the satisfaction to of my safe return, than hearing of the friendly concern that whas been expressed at on my suppos’d Death. I am Dr Sir Yr most Obt Servt

G. W——n
Mount Vernon Augt 2d 1755

